Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 08/18/2021, assigned serial 17/431,817 and titled “Steering Device.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 05/17/2022 have been fully considered and persuasive.  The previous 35 U.S.C. 101 rejection has been withdrawn.
After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.
The patent application publication No. US 2020/0324808 Ai (Kodera reference) discloses a steering control device that is configured to control a motor, wherein the motor is configured to generate a driving for a steering mechanism of a vehicle.  The steering control device having a controller that is configured to compute a controlled variable for use in controlling the motor depending on a steering state. The controller is further configured to alter a control parameter for the controller, based on a command generated by a host control device.  However, neither Kodera alone or in a combination discloses or even suggests each and every limitation recited by the current claims.  The patent application publication No. US 2017/0253266 A1 (Minamiguchi reference) is also directed to an electric steering control device. The electric steering control device is configured to control a steering characteristic by using a motor to output an assist torque. The electric steering control device includes a steering target value generation unit for generating a target value of the steering torque and the assist torque, and a command value generation unit for generating a command value for controlling the motor so that to reduce a deviation between the target value of the steering torque and the detection value of the steering torque to a level lower than a predetermined threshold.  However, Minamiguchi is not teaching or even suggesting the current limitations as claimed by the applicant.
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667